Order denying application to stay arbitration unanimously reversed, on the law, with $20 costs and disbursements to petitioners-appellants, and the motion to stay arbitration is granted, with $10 costs. The relationship between the parties is governed by a uniform deed and by the by-laws of the membership association. While these documents are separate physically, the deed mandates membership in the association and both are tied together expressly and by intention in tandem fashion. As a consequence, the practical vice in the demand in this proceeding is that the provisions of the uniform deed purporting to limit the aggregate assessment which may be imposed upon the grantee would be subject, in effect, to arbitration. This result is purportedly authorized by a majority vote adopting the written by-law in the membership association, and without any parallel written consent to arbitration of the deed provisions. This unusual result is not permissible because an agreement to arbitrate in order to be valid must be supported by an unequivocal consent in writing (Civ. Prac. Act, § 1449; Matter of Biverdale Fabrics Corp. [Tillinghast-Stiles Co.], 306 N. Y. 288). Under the circumstances, then, no party may be bound to an arbitration of the kind sought in this matter in the absence of written consent to arbitrate the relevant provision of the uniform deed. On this analysis one does not reach the question whether a membership association may provide for arbitration with respect to its affairs by a vote merely sufficient to amend its by-laws. Thus too, it may be that the arbitration provision in question is valid for the determination of any dispute which does not involve a construction of the uniform deed. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.